Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 08/23/2022.
	1-4, 6-13 and 15-18 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 08/23/2022 have been fully considered but they are not persuasive.
Applicant argued (page 10) that Bhatt does not teach the claim limitations of “wherein the method by which the data generation module generates the testing data and the solution corresponding to the testing data is: selecting a portion of the raw data at random, and rearranging an order of the selected portion of the raw data at random so that the program execution module executes the computer program with the testing data which is the shuffled raw data to protect security of the raw data”. However, the above limitations merely state the solution corresponding to the test data is generated, but do not explain how the solution is generated. The previously cited reference Kuruma discloses generating testing data and the corresponding solution (claim 1; paragraphs [0034][0035][0046]; the processor in the test equipment controls the data conversion unit to generate software input data (testing data) and allowable output value range (solution) based on the received testing data). Bhatt and Ursal further disclose generates the testing data by selecting a portion of the raw data at random, and rearranging an order of the selected portion of the raw data at random so that the program execution module executes the computer program with the testing data which is the shuffled raw data to protect security of the raw data (see the 103 rejection of claim 1 below). Therefore, the combination of Kuruma, Bhatt and Ursal would teach the above claim limitations.
Applicant also argued the previously cited prior art do not teach the new claim limitations of “wherein when the operation unit performs the program execution module to perform the computer program, the program execution module enables the operation unit to call an agent program and executes the computer program by the agent program, and when the computer program generates malicious information, the program execution module terminates executing the computer program by the agent program”. However, a new reference (Qureshi) is applied to reject the above claim limitations.

The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruma et al. (US PGPUB 2019/0121722) hereinafter Kuruma, in view of Ursal et al. (US PGPUB 2013/0268920) hereinafter Ursal, in view of Bhatt et al. (US PGPUB 2014/0115438) hereinafter Bhatt, in view of Qureshi et al. (US PGPUB 2016/0099972) hereinafter Qureshi. 

Per claim 1, Kuruma discloses “an online testing system for computer programs and comprises:
a communication chip configured to connect with an external device, and receive a computer program from the external device; one or more memory devices configured to store a raw data, a program execution module, a data generation module and an evaluation module; an operation unit coupled to the communication chip and the one or more memory devices” (Fig. 1; claim 1; paragraphs [0035][0046]; a software test equipment with an interface to receive a test computer program from an external source; an information accumulation unit to store data; a software execution unit, a data conversion unit, a consistency evaluation unit; and a processor with access to storage unit and communication unit); “wherein when the computer program is received, the operation unit is configured to perform the data generation module to generate a testing data and a solution corresponding to the testing data according to the raw data; perform the program execution module to execute the computer program to generate an execution result according to the testing data; and perform the evaluation module to generate a score according to the execution result and the solution; wherein the method by which the data generation module generates the testing data and the solution corresponding to the testing data is” (Fig. 1; claim 1; paragraphs [0034][0035][0046]; the processor in the test equipment controls the data conversion unit to generate software input data (testing data) and allowable output value range (solution) based on the received testing data; the software execution unit executes the computer program to generate software output data based on the generated software input data; paragraph [0052]; the evaluation module generates an evaluation value (score) based on the comparison between the execution result and the allowable output value (solution)).
	Kuruma does not explicitly teach “wherein the method by which the data generation module generates the testing data is: selecting a portion of the raw data at random, and rearranging an order of the selected portion of the raw data at random so that the execution module executes the computer program with the testing data which is the shuffled raw data to protect security of the raw data”. However, Bhatt suggests “wherein the method by which the data generation module generates the testing data is: selecting a portion of the raw data at random” (paragraph [0011]; tools available use random test data generation methods that are associated with an input data set; for example, a random generation method randomly selects data elements in a first input data set (raw data) to be included in a generated test data case”). Ursal further suggests “wherein the method by which the data generation module generates the testing data is: rearranging an order of the selected portion of the raw data at random so that the execution module executes the computer program with the testing data which is the shuffled raw data to protect security of the raw data” (paragraphs [0106]-[0111]; a common method of test data generation is: randomly shuffling select raw test data to rearrange the order of the raw test data; for example, 12345 becomes 53412; the amount of test data remains the same; this would protect privacy and security of the raw test data; “it may be useful to mask or otherwise modify the production data, to address privacy concerns”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuruma, Bhatt and Ursal to randomly shuffling the randomly selected test data (from a set of raw set) to rearrange the order of the randomly selected test data, this would protect privacy and security of the raw test data.
	Kuruma discloses a testing equipment (a computer) but does not explicitly discloses the computer includes “a closed operating environment” and “wherein when the operation unit performs the program execution module to perform the computer program, the program execution module enables the operation unit to call an agent program and executes the computer program by the agent program, and when the computer program generates malicious information, the program execution module terminates executing the computer program by the agent program”. However, Qureshi suggests utilizing a closed operating system on a computing device (paragraph [0442]; such as iOS or Windows), and “wherein when the operation unit performs the program execution module to perform the computer program, the program execution module enables the operation unit to call an agent program and executes the computer program by the agent program, and when the computer program generates malicious information, the program execution module terminates executing the computer program by the agent program” (paragraphs [0080][0082][0084][0261]; a mobile device with a processor (operation unit), an enterprise agent is a component of an operating system (program execution module) that maintains security on the mobile device; the enterprise agent can kill (terminate execution of) any blacklisted applications or other mobile applications determined to create a security risk, including applying rules to detect security-related problems associated with the mobile device (i.e. terminates an executing program when security problem/malicious information is found)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuruma, Ursal, Bhatt and Qureshi to provide an agent to maintain security on a device and to terminate an executing program when malicious information is found; this would protect the device from malicious activities.

	Per claim 4, Kuruma in view of Qureshi further suggests “wherein the operation unit is further configured to record the score to the storage unit, and transmit the score to the external device” (Kuruma, paragraph [0053], the evaluation module generates an evaluation value (score); Qureshi, paragraphs [0072][0003]; a computing device comprises a network interface to transmit data to external devices, and memory to store data). 

Per claim 6, Qureshi further suggests “the computer program is compiled in Java and the agent program is an actuator for executing Java program” (paragraphs [0200][0084]; a Java program is a commonly used format; the agent is associated with a “secure launcher” to launch (actuate) a program for execution; it would have been obvious to test and execute a Java program which is a popular format in the field of the art). 

Per claim 7, Kuruma further suggests “wherein when the operation unit performs the data generation module to generate the testing data and the solution corresponding to the testing data according to the raw data, the operation unit performs the data generation module to generate a training data according to the raw data” (Fig. 1, paragraphs [0034][0035][0046]; the data conversion unit to generate software input data (testing data) based on the received testing data, then the software execution unit generates software output data (execution result) based on the software input data; paragraph [0003]; in another embodiment, Kuruma suggests generating a training data set from a common data set (raw data); it would have been obvious based on Kuruma’s suggestion, to generate a training data set from a common data set, as the training data set can be used to improve the machine learning algorithm utilized in a testing system).

Per claim 8, Kuruma further suggests “wherein the data generation module divides the raw data into a first portion and a second portion, the data generation module generates the training data according to the first portion and generates the testing data and the solution according to the second portion” (paragraph [0003]; dividing a common data set into a training data set and a testing data set; paragraphs [0034][0035][0046]; the data conversion unit to generate software input data (testing data) and allowable output value range (solution) based on the received testing data).

Per claim 9, Kuruma further suggests “wherein before the operation unit performs the program execution module to execute the computer program to generate the execution result according to the testing data, the operation unit is further configured to perform the program execution module to execute the computer program to obtain the computer program which has been trained according to the training data” (paragraph [0003]; Kuruma suggests a software testing method that utilizes a machine learning algorithm, in which a program is fed by a training data set (i.e. a program is trained using a training data set); thus, based on it would have been obvious based on Kuruma’s suggestion to train a program according to the training data, then execute the program to generate execution result, as the training data would improve the machine learning algorithm utilized by the testing system).

Claims 10, 13, 15-18 (method claims) recite similar limitations as claims 1, 4, 6-9 (system claims). Thus, claims 10, 13, 15-18 are rejected under similar rationales as claims 1, 4, 6-9.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruma in view of Ursal, in view of Bhatt, in view of Qureshi, and in further view of Furtwangler et al. (US PGPUB 2016/0070636) hereinafter Furtwangler.

Per claim 2, Kuruma further discloses “the operation unit performs the evaluation module to generate the score according to the execution result and the solution” (paragraph [0052]; the evaluation module generates an evaluation value (score) based on the comparison between the execution result and the allowable output value (solution)). But Kuruma does not explicitly teach “a verification module performed by the operation unit to determine whether the execution result could be evaluated before the operation unit performs the evaluation module to generate the score according to the execution result and the solution”. However, Furtwangler suggests the above (paragraphs [0019][0024][0049]; a verification function that verifies the output of a function immediately after the execution of the function, verification ensures the output is the correct data type and within a specific data range, if the verification fails, an error is output). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuruma, Bhatt, Ursal, Qureshi and Furtwangler to verify the execution result is the valid (thus can be evaluated) before the evaluation module to generate the score, this would prevent evaluation errors.

Per claim 3, Kuruma in views of Bhatt, Ursal, Qureshi and Furtwangler further suggests “wherein if it is determined that the execution result cannot be evaluated, the operation unit records an error message to the storage unit and transmits the error message to the external device” (Furtwangler, paragraphs [0019][0024][0049]; a verification function that verifies the output of a function immediately after the execution of the function, verification ensures the output is the correct data type and within a specific data range, if the verification fails, an error is output; Qureshi, paragraphs [0072][0003]; a computing device comprises a network interface to transmit data to external devices, and memory to store data).

Claims 11-12 are rejected under similar rationales as claims 2-3.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193